586 N.W.2d 117 (1998)
231 Mich. App. 356
B P 7 and Jerry Renouf, Plaintiffs-Appellees,
v.
Michigan BUREAU OF STATE LOTTERY and Commissioner of Michigan Bureau of State Lottery, Defendants-Appellants.
Romil GEWARGES, Plaintiff-Appellee,
v.
BUREAU OF STATE LOTTERY and Commissioner of Bureau of State Lottery, Defendants-Appellants.
Docket Nos. 192826, 192827.
Court of Appeals of Michigan.
Submitted March 19, 1998, at Lansing.
Decided August 21, 1998, at 9:25 a.m.
Released for Publication November 18, 1998.
*118 Cunningham & Associates by Douglas C. Cunningham, Lansing, for plaintiffs.
Frank J. Kelley, Atty. Gen., Thomas L. Casey, Sol. Gen., and Keith D. Roberts and John M. Cahill, Asst. Attys. Gen., for defendants.
Kasiborski, Ronayne & Flaska by Chester E. Kasiborski, Jr., Detroit, amicus curiae for Singer Asset Finance Co.
Before GAGE, P.J., and MARK J. CAVANAGH, RICHARD ALLEN GRIFFIN, REILLY, BANDSTRA, MARKMAN, and SMOLENSKI, JJ.
PER CURIAM.
In these consolidated cases a special panel was convened pursuant to MCR 7.215(H) because the initial panel that considered these appeals was compelled to affirm by the prior decision in Watson v. Bureau of State Lottery, 224 Mich.App. 639, 569 N.W.2d 878 (1997). B P 7 v. Bureau of State Lottery, 225 Mich.App. 811, 572 N.W.2d 663 (1997). These cases involved circuit court orders entered pursuant to M.C.L. § 432.25(1); MSA 18.969(25)(1) permitting Michigan Lotto winners to assign a portion of their future annual prize installment payments.
The facts in these cases are set forth in B P 7, supra. The issue that led to the convening of this panel involves the meaning of the language "appropriate judicial order" in M.C.L. § 432.25; MSA 18.969(25). When petitioners sought permission from the circuit court to assign lottery winnings, M.C.L. § 432.25(1); MSA 18.969(25)(1) provided:
The right of any person to a prize drawn from the state lottery is not assignable, except that payment of any prize drawn may be paid to the family members or to the estate of a deceased prizewinner as provided in subsection (2), to a person pursuant to an appropriate judicial order, or to the state pursuant to section 32. The commissioner shall be discharged of all further liability upon payment of a prize pursuant to this section. [Emphasis added; § 32 pertains to winners with liabilities to the state or child support arrearages.]
The original panel in these appeals did not agree with the view expressed in Watson regarding the meaning of "appropriate judicial order" and the circumstances that would warrant a court's issuance of such an order.
After these appeals were filed, our Legislature substantially amended M.C.L. § 432.25; *119 MSA 18.969(25). 1997 PA 199, effective January 2, 1998. As amended, the statute continues to permit payment of any prize pursuant to "an appropriate judicial order." MCL 432.25(2); MSA 18.969(25)(2). However, the statute now expressly permits a voluntary assignment to any person provided that certain specified circumstances exist. MCL 432.25(5)(a)-(d); MSA 18.969(25)(5)(a)-(d). The required circumstances include a written assignment containing certain information, an affidavit from the assignor attesting that the assignor is of sound mind and understands what the assignor is doing, the exclusion of any assignment of payments that are to be used to pay a support arrearage, and notice to the Attorney General.
In the instant cases, the circuit court granted the petitioners' requests only after determining that the petitioners were acting freely and voluntarily. The other circumstances specified in the amended statute are largely ministerial in nature. It is evident that regardless of our decision, petitioners can now proceed under the amended statute to obtain the same permission granted by the circuit court and that is the subject of these appeals.
We conclude that the issue presented has now become moot and that the appeals should consequently be dismissed. As a general rule, an appellate court will not decide moot issues. East Grand Rapids School Dist. v. Kent Co. Tax Allocation Bd., 415 Mich. 381, 390, 330 N.W.2d 7 (1982). A case is moot when it presents only abstract questions of law that do not rest upon existing facts or rights. Id. An issue is deemed moot when an event occurs that renders it impossible for a reviewing court to grant relief. Contesti v. Attorney General, 164 Mich.App. 271, 278, 416 N.W.2d 410 (1987); Plumbers & Pipefitters Local Union No. 190 v. Wolff, 141 Mich.App. 815, 818, 369 N.W.2d 237 (1985). Here, there is no meaningful relief this Court can provide because petitioners can assign their lottery winnings to the same parties under the amended statute.
Nor is there an issue of public significance presented that would compel us to decide the moot issue presented. Contesti, supra at 278, 416 N.W.2d 410. We recognize that the amendment of M.C.L. § 432.25; MSA 18.969(25) also authorized reasonable fees to defray costs associated with assigning lottery winnings. MCL 432.25(7); MSA 18.969(25)(7). Imposition of such fees (if they have been implemented) in these cases is not an issue of public significance warranting our consideration of the moot issue presented.
Appeals dismissed as moot.